DETAILED ACTION
Response to Amendment
Claims 28, 30-41, and 43-47 are pending. Claims 28, 30-41, and 43-47 are amended directly or by dependency on an amended claim. Claims 29 and 42 are cancelled.
Response to Arguments
Applicant’s arguments, see page 9, filed June 22, 2021, with respect to the objection to claim 42 and its concurrent cancellation have been fully considered and are persuasive.  The objection to claim 42 has been withdrawn. 
Applicant's arguments see pages 9-10 filed June 22, 2021 with respect to the double patenting rejections of claims 28, 30-35, 36, and 37-40 on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10360698, along with accompanying amendments received on the same date have been fully considered but they are not persuasive. The new limitation “the second image having a lower resolution than that of the first image” is taught by a secondary reference, used for the 35 USC 103 rejections of claims 28, 30-41, and 43-47, Chun. Chun teaches the amended material, “the second image having a lower resolution than that of the first image”, see rejection below. 
Applicant's arguments see pages 9-10 filed June 22, 2021 with respect to the double patenting rejections of 41 and 43-46 on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10360698, along with accompanying amendments received on the same date have been fully considered but they are not persuasive. The new limitation “the second image having a lower resolution than that of the first image” is taught by a secondary reference, used for the 35 USC 103 rejections of claims 28, 30-41, and 43-47, Chun. Chun teaches the amended material, “the second image having a lower resolution than that of the first image”, see rejection below. 
Applicant's arguments see pages 9-10 filed June 22, 2021 with respect to the double patenting rejections of claim 47 on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 10360698, along with accompanying amendments received on the same date have been fully considered but they are not persuasive. The new limitation “the second image having a lower resolution than that of the first image” is taught by a secondary reference, used for the 35 USC 103 rejections of claims 28, 30-41, and 43-47, Chun. Chun teaches the amended material, “the second image having a lower resolution than that of the first image”, see rejection below. 
Applicant's arguments see pages 10-11 filed June 22, 2021 with respect to the 35 USC 103 rejections of claims 28, 30-33 and 40-47 with respect to the accompanying amendments received on the same date have been fully considered but they are not persuasive. A detailed response follows, however, the arguments are also moot in view of the new grounds of rejection with respect to the added secondary reference, “Zoom-in micro tomography with the combination of full and limited field-of-view projection data”.
With respect to the argument on page 11 that, “The first and second imaging modalities 112,114 are neither scanning data being generated upon radiation that is produced by an X-ray source nor reconstructed based on a portion of the scanning data produced by an X-ray source”, examiner disagrees. As the Bal reference describes CT scans as being a type of scan that can be performed, this indicates use of an X-ray.
With respect to arguments on pages 11-12 that, “Further, paragraph [0030] of Bal only discloses "the FOV of the first imaging modality 112 is greater (e.g., longer) than the FOV for the second imaging modality 114", "the first imaging modality 112 is an MR scan", and "the second imaging modality 114 is a PET scan". Nowhere of Bal discloses "the second region of the subject including the first region of the subject" as recited in amended claim 28”, examiner 
With respect to the argument on page 12 that Bal does not teach the new limitation “the second image having a lower resolution than that of the first image” examiner disagrees. Bal indicates “For example, MR scanning generally provides soft tissue morphological data and provides greater resolution of structural and functional characteristics of soft tissue, etc. PET scanning generally has a lower resolution but provides more useful information regarding the functional condition of the body tissues and systems such as the cardiovascular system” ([0003]) and “The motion vectors of the MR images are derived by means of post-processing and registration of the high resolution MR images to the reference gate of each bed” ([0036]) which indicates the different resolutions. Further, the technologies of PET /MR, PET /CT, SPECT /MR, SPECT /CT each have a different resolution inherent to the technology. As in the previous rejection, what is considered the first and second can be swapped. A larger FOV implies a lower resolution as it is essentially zooming out on a region. 
With respect to arguments on pages 12-13 indicating the images of Bal are created by different modalities, it is noted that the features upon which applicant relies (i.e., that the images are taken using the same x-ray source) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
All other arguments are based on similarity or dependency and are addressed by the above.
In view of the above, examiner recommends filing a terminal disclaimer or further amending the claims to differentiate from the patents cited in the double patenting rejections, and incorporating the claims previously indicated as allowable.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 28 and 36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10360698 in view of Chun et al. (“Zoom-in micro tomography with the combination of full and limited field-of-view projection data”). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of US 10360698 is the same as claims 28 + 36 of the current application with the exceptions of the highlighted language, which is not sufficient to make these claims patentably distinct, and Chun et al. teach the amended portion (high-resolution zoom-in imaging of a local region inside a large object. By combining two kinds of projection data, one from the full field-of-view (FOV) scan of the whole object and the other from the limited FOV scan of the region of interest, we have obtained zoomed-in images of the region of interest. With computer simulations, we have found that the proposed zoom-in imaging technique has superb spatial resolution, comparable to that of local tomography, without any contrast anomalies commonly appearing in conventional local tomography, Zoom-in imaging results of bony tissues with the spatial resolution of 20μm suggest that zoom-in micro tomography can be greatly used for high resolution imaging of a local region in small animal imaging studies abstract, In this study, we introduce an x-ray micro tomography system which has a zoom-in imaging capability, i.e., high resolution imaging of a local ROI inside a large object, in small Claims 30-35 and 37-40 are rejected by dependency. 

Current Application:
28. A method implemented on a medical imaging device having at least one processor, a storage medium and a communication platform connected to a network, the method comprising: obtaining scanning data relating to a subject, the scanning data being generated upon radiation that is produced by an X-ray source; reconstructing a first image based on a first portion of the scan data, the first image representing a first region of the subject in a first field of view (FOV); reconstructing a second image based on a second portion of the scan data, the second image representing a second region of the subject in a second FOV, the second FOV being larger than the first FOV and the second region of the and the second image having a lower resolution than that of the first image; generating, based on a combination of the first image and the second image, a third image.
36. The method of claim 28, wherein generating, based on a combination of the first image and the second image, a third image comprises: weighting the first image based on comparing a first radial distance of a pixel in the first image with a first radius of a first circular portion in the first image and a second radius of a second circular portion in the first image, and weighting the second image based on comparing a second radial distance of a pixel in the second image with the first radius and the second radius, wherein the first circular portion and the second circular portion co-center in the first image and the second radius is greater than the first radius.
US 10360698 B2
1. A method implemented on a medical imaging device having at least one processor, a non-transitory storage medium and a communication platform connected to a network, the method comprising: obtaining scan data relating to a subject; reconstructing a first image based on a first portion of the scan data corresponding to a first field of view of the scan data; reconstructing a second image based on a second portion of the scan data corresponding to a second field of view of the scan data; generating a third image based on weightings of the first image and the second image; and displaying at least the third image on a graphical user interface (GUI), wherein weighting of the first image 



Claim 41 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10360698 in view of Chun et al. (“Zoom-in micro tomography with the combination of full and limited field-of-view projection data”). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 12 of US 10360698 is the same as claim 41 of the current application with the exceptions of the highlighted language, making claim 12 a narrower version of claim 41 of the current application, which is not sufficient to make these claims patentably distinct, and Chun et al. teach the amended portion (high-resolution zoom-in imaging of a local region inside a large object. By combining two kinds of projection data, one from the full field-of-view (FOV) scan of the whole object and the other from the limited FOV scan of the region of interest, we have obtained zoomed-in images of the region of interest. With computer simulations, we have found that the proposed zoom-in imaging technique has superb spatial resolution, comparable to that of local tomography, without any contrast anomalies commonly appearing in conventional local tomography, Zoom-in imaging results of bony tissues with the spatial resolution of 20μm suggest that zoom-in micro tomography can be greatly used for high resolution imaging of a local region in small animal imaging studies abstract, In this study, we introduce an x-ray micro tomography system which has a zoom-in imaging capability, i.e., high resolution imaging of a local ROI inside a large object, in small animal studies, part I, The nominal spatial resolution of fig. 2(a) is 83 μm. Due to the limited spatial resolution, the trabecular bone structure is not clearly seen, The nominal spatial resolution of fig. 2(d) is 20μm. Figure 3 shows the in vivo image of a rat vertebra. Despite the respiratory motion, the zoom-in micro tomography image clearly shows the fine trabecular structure in the vertebra, part III). Claims 43-46 are rejected by dependency.

Current Application:
41. A medical imaging system having at least one processor, a non-transitory storage medium storing a set of instructions and a communication platform connected to a network, wherein when executing the set of instructions, the at least one processor causes the system to perform operations including: obtaining scanning data relating to a subject, the scanning data being generated upon radiation that is produced by an X-ray source; reconstructing a first image based on a first portion of the scan data, the first image representing a first region of the subject in a first field of view (FOV); reconstructing a second image based on a second portion of the scan data, the second image representing a second region of the subject in a second FOV, the second FOV being larger than the first FOV and the second region of the subject including the first region of the subject and the second image having a lower resolution than that of the first image; generating, based on a combination of the first image and the second image, a third image
US 10360698 B2
12. A medical imaging system having at least one processor, a non-transitory storage medium storing a set of instructions and a communication platform connected to a network, wherein when executing the set of instructions, the at least one processor causes the system to: obtain scan data relating to a subject; reconstruct a first image based on first portion of the scan data corresponding to a first field of view of the scan data; reconstruct a second image based on second portion of the scan data corresponding to the second field of view of the scan data; generate a third image based on weightings of the first image and the second image; and display at least the third image on a graphical user interface (GUI), wherein weighting of the first image is based on comparing a first radial distance of a pixel in the first image with a first radius of a first circular portion in the first image and a second radius of a second circular portion in the first image, and weighting of the second image is based on comparing a second radial distance of a pixel in the second image with the first radius and the second radius, wherein the first circular portion and the second circular portion co-center in the first image and the second radius is greater than the first radius



Claim 47 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 10360698 in view of Chun et al. (“Zoom-in micro tomography with the combination of full and limited field-of-view projection data”). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 17 of US 10360698 is the same as claim 47 of the current application with the exceptions of the highlighted language, making claim 17 a narrower version of claim 47 of the current application, which is not sufficient to make these claims patentably distinct, and Chun et al. teach the amended portion (high-resolution zoom-in imaging of a local region inside a large object. By combining two kinds of projection data, one from the full field-of-view (FOV) scan of the whole object and the other from the limited FOV scan of the region of interest, we have obtained zoomed-in images of the region of interest. With computer simulations, we have found that the proposed zoom-in imaging technique has superb spatial resolution, comparable to that of local tomography, without any contrast anomalies commonly appearing in conventional local .

Current Application:
47. A non-transitory computer readable medium storing instructions, the instructions, when executed by a computer, causing the computer to implement a method, comprising: obtaining scanning data relating to a subject, the scanning data being generated upon radiation that is produced by an X-ray source; reconstructing a first image based on a first portion of the scan data, the first image representing a first region of the subject in a first field of view (FOV); reconstructing a second image based on a second portion of and the second image having a lower resolution than that of the first image; generating, based on a combination of the first image and the second image, a third image
US 10360698 B2
17. A non-transitory computer readable medium storing instructions, the instructions, when executed by a computer, causing the computer to implement a method, comprising: obtaining scan data relating to a subject; reconstructing a first image based on a first portion of the scan data corresponding to a first field of view of the scan data; reconstructing a second image based on a second portion of the scan data corresponding to a second field of view of the scan data; generating a third image based on weightings of the first image and the second and displaying at least the third image on a graphical user interface (GUI), wherein weighting of the first image is based on comparing a first radial distance of a pixel in the first image with a first radius of a first circular portion in the first image and a second radius of a second circular portion in the first image, and weighting of the second image is based on comparing a second radial distance of a pixel in the second image with the first radius and the second radius, wherein the first circular portion and the second circular portion co-center in the first image and the second radius is greater than the first radius




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28, 30, 31, 4, 41, 43, 44 and 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bal et al. (US 20150289832 A1) in view of Chun et al. (“Zoom-in micro tomography with the combination of full and limited field-of-view projection data”).

Regarding claims 28 and 41 and 47, Bal et al. disclose a method implemented on a medical imaging device having at least one processor, a storage medium and a communication platform connected to a network, the method comprising, and medical imaging system having at least one processor, a non-transitory storage medium storing a set of instructions and a communication platform connected to a network, wherein when executing the set of instructions, the at least one processor causes the system to perform operations including, and non-transitory computer readable medium storing instructions, the instructions, when executed by a computer, causing the computer to implement a method, comprising: obtaining scanning data relating to a subject, the scanning data being generated upon radiation that is produced by an X-ray source (Multi-modality imaging systems perform diagnostic scans using multiple modalities, such as, for example, magnetic resonance ( MR/MRI), computed tomography ( CT), [0003], The multi-modality imaging apparatus 100 may be configured for two or more imaging modalities, such as, for example, combined PET /MR, PET /CT, SPECT /MR, SPECT /CT, and/or 

Bal et al. do not use the phrase third image. It would have been obvious at the time of filing that as frames generated from different modalities are combined, this combined image can be interpreted as a third image. 

To further teach the second resolution, a secondary reference is added herein.

Chun et al. teach obtaining scanning data relating to a subject, the scanning data being generated upon radiation that is produced by an X-ray source (abstract, part II); reconstructing a first image based on a first portion of the scan data, the first image representing a first region of the subject in a first field of view (FOV) (limited FOV scan of the region of interest, zoom in, abstract, part II); reconstructing a second image based on a second portion of the scan data, the second image representing a second region of the subject in a second FOV, the second FOV being larger than the first FOV and the second region of the subject including the first region of the subject (full field-of-view (FOV) scan of the whole object, abstract, part II), and the second image having a lower resolution than that of the first image (high-resolution zoom-in imaging of a local region inside a large object. By combining two kinds of projection data, one from the full field-of-view (FOV) scan of the whole object and the other from the limited FOV scan of the region of interest, we have obtained zoomed-in images of the region of interest. With computer simulations, we have found that the proposed zoom-in imaging technique has superb spatial 
    PNG
    media_image1.png
    308
    487
    media_image1.png
    Greyscale
, Fig. 1).

Bal et al. and Chun et al. are in the same art of X-ray source images (Bal et al., [0025]; Chun et al., abstract). The combination of Chun et al. with Bal et al. enables the use of two different resolution images when combining images. It would have been obvious at the time of filing to 

Regarding claims 30 and 43, Bal et al. and Chun et al. disclose the method and system of claims 28 and 41. Bal et al. further disclose detecting a physiological signal of the subject, wherein: reconstructing a first image based on a first portion of the scan data comprises: extracting the first portion of the scan data based on the physiological signal; and reconstructing a second image based on a second portion of the scan data comprises: extracting the second portion of the scan data based on the physiological signal (gating is performed based on an acquired physiological signals to determine gate locations (in time) and a width (in time duration) for the gates, [0028],” Breathing patterns of a patient can change between beds, resulting in artifacts during a whole body reconstruction process due to mismatched motion vectors in the PET mu-map 200a and 3D sensitivity terms of the PET imaging modality. By utilizing a mu-map, motion vectors, 3D sensitivity term, and/or a reconstruction volume with a longer FOV during reconstruction, the artifacts generated during whole body reconstruction are reduced”, [0032]) [note – “extracting… based on” is interpreted in this case as time and length of extraction]

Regarding claims 31 and 44, Bal et al. and Chun et al. disclose the method and system of claims 28 and 43. Bal et al. further disclose the physiological signal of the subject includes an electrocardiogram signal or a respiration signal of the subject (the first modality data is binned (e.g., gated) and reconstructed into discrete states of a motion cycle, such as, for example, a respiratory cycle, [0036], elongated motion vectors and/or attenuation correction maps of the first imaging modality 112 eliminate attenuation mismatch at the edge of each bed of the second imaging modality 114 caused by respiratory motion, [0037], each gate (e.g., each discrete state of the respiratory cycle) is reconstructed from the elongated motion vectors and/or mu-maps, the derived gate norm, and a plurality of second-modality data for each gate, [0038]).

Regarding claim 40, Bal et al. and Chun et al. disclose the method of claim 28. Bal et al. further disclose displaying at least the third image on a graphical user interface (GUI) ([0046]).

Claims 32 and 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bal et al. (US 20150289832 A1) and Chun et al. (“Zoom-in micro tomography with the combination of full and limited field-of-view projection data”) as applied to claims 30 and 43 above, further in view of Langan et al. (US 20160206262 A1).

Regarding claims 32 and 45, Bal et al. and Chun et al. disclose the method and system of claims 30 and 43. Bal et al. and Chun et al. do not explicitly disclose extracting the first portion of the scan data based on the physiological signal comprises: determining a first weighting function associated with the first FOV; extracting the first portion of the scan data based on the physiological signal and the first weighting function associated with the first FOV. 



Bal et al. and Langan et al. are in the same art of X-ray/CT imaging (Bal et al., abstract; Langan et al., [0022]). The combination of Langan et al. with Bal et al. and Chun et al. will enable the weighting based on a physiological function. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the weighting of Langan et al. with the invention of Bal et al. and Chun et al. as this was known at the time of the invention, the combination would have predictable results, and as Bal et al. indicate respiration is known to otherwise cause artifacts (Bal et al., [0004], [0037]) and Langan et al. indicate this weighting will lead to an accurate reconstruction in view of the patient motion ([0051]). 

Claims 33 and 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bal et al. (US 20150289832 A1) and Chun et al. (“Zoom-in micro tomography with the combination of full and limited field-of-view projection data”) and Langan et al. (US 20160206262 A1) as applied to claims 32 and 45 above, further in view of Ra et al. (US 20150243045 A1).

Regarding claims 33 and 46, Bal et al. and Chun et al. and Langan et al. disclose the method and system of claims 32 and 45. Bal et al. a and Chun et al. nd Langan et al. do not explicitly disclose extracting the second portion of the scan data based on the physiological signal comprises: determining a second weighting function associated with the second FOV; extracting the second portion of the scan data based on the physiological signal and the second weighting function associated with the second FOV. 

Ra et al. teach determining a second weighting function associated with the second FOV; extracting the second portion of the scan data based on the physiological signal and the second weighting function associated with the second FOV (CT, [0280], “In detail, when the motion amount of the object and the time have a linear relationship, the data acquirer 710 may respectively match a zero MVF and the MVF that indicates a motion amount between the first and second images 1310 and 1320, with a first weighting value and a second weighting value”, [0342], “When the object is a person and a tomography image to be acquired is a cross-sectional tomography image as illustrated in FIG. 31A, for example, a lot of motions are generated in two directions as illustrated by a double-head arrow 3330 along the front and back sides of the person due to the breathing or heartbeat of the person”, [0563]).

Bal et al. and Langan et al. and Ra et al. are in the same art of X-ray/CT imaging (Bal et al., abstract; Langan et al., [0022]; Ra et al., [0154]). The combination of Ra et al. with Bal et al. and Chun et al. and Langan et al. will enable use of a second weighting factor. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the weighting of Ra et al. with the invention of Bal et al. and Chun et al. and Langan et al. as this was known at the time of the invention, the .

Allowable Subject Matter
Claims 34 and 35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and upon filing of a terminal disclaimer to overcome the double patenting rejections. The following art is cited as relevant but not sufficient to disclose, teach or fairly suggest the claimed limitations: US 10832451 B2 (Images reconstructed from image data acquired at different times or phases may have differing levels of image contrast. Applying a different regularization term (e.g., a second regularization term) for the second respiratory phase may be more appropriate and produce higher quality images of the heart than applying the first weighting); “Motion-Compensated and Gated Cone Beam Filtered Back-Projection for 3-D Rotational X-Ray Angiography” (Furthermore, gated reconstructions are calculated by weighting the projections according to their cardiac phase without using a motion vector field).
Claims 36-39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and upon filing of a terminal disclaimer to overcome the double patenting rejections. Reasons for allowance for these claims are the same as those given for 15/638360.
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M ENTEZARI HAUSMANN whose telephone number is (571)270-5084.  The examiner can normally be reached on 10-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT M RUDOLPH can be reached on (571)272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE M ENTEZARI/Primary Examiner, Art Unit 2661